                                                     Case 8:18-cv-01304-JVS-PJW Document 116 Filed 07/20/20 Page 1 of 4 Page ID #:6506




                                                                1 EVERETT DOREY LLP
                                                                  Seymour B. Everett, III, SBN 223441
                                                                2   severett@everettdorey.com
                                                                  Samantha E. Dorey, SBN 281006
                                                                3   sdorey@everettdorey.com
                                                                  Christopher D. Lee, SBN 280738
                                                                4   clee@everettdorey.com
                                                                  18300 Von Karman Avenue, Suite 900
                                                                5 Irvine, California 92612
                                                                  Phone: 949-771-9233
                                                                6 Fax: 949-377-3110
                                                                7 JONES & MAYER
                                                                  Kimberly Hall Barlow, Esq., SBN 149902
                                                                8  khb@jones-mayer.com
                                                                  Bruce A Lindsay , Esq., SBN 102794
                                                                9 bal@jones-mayer.com
                                                                  Monica Choi Arredondo, Esq. SBN 215847
                                                               10 mca@jones-mayer.com
                                                                  3777 North Harbor Boulevard
                                                               11 Fullerton, CA 92835
                                                                  Telephone: (714) 446-1400
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Facsimile: (714) 446-1448
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Attorneys for Defendant
                                Attorneys at Law




                                                                  CITY OF COSTA MESA
                                                               14
                                                               15                    UNITED STATES DISTRICT COURT
                                                               16      CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                               17
                                                               18 SOCAL RECOVERY, LLC, a limited        Case No. 8:18-cv-01304 JVS (PJWx)
                                                                  liability company;
                                                               19                                       The Hon. James V. Selna
                                                                               Plaintiff,
                                                               20                                       FINAL JUDGMENT
                                                                          vs.
                                                               21
                                                                  CITY OF COSTA MESA, a municipal
                                                               22 corporation; and DOES 1-100;
                                                               23             Defendants.
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                        1           8:18-cv-01304 JVS (PJWx)
                                                                                               FINAL JUDGMENT
                                                     Case 8:18-cv-01304-JVS-PJW Document 116 Filed 07/20/20 Page 2 of 4 Page ID #:6507




                                                                1
                                                                2                                 FINAL JUDGMENT
                                                                3        Defendant City of Costa Mesa ("the City") filed its Motion for Summary
                                                                4 Judgment ("Motion for Summary Judgment") in the above-captioned matter on
                                                                5 February 7, 2020. [Doc. 77]
                                                                6        On April 10, 2020, this Court issued an Order in the City's favor granting its
                                                                7 Motion for Summary Judgment as to all of Plaintiff SoCal Recovery, LLC's
                                                                8 ("Plaintiff") Claims in its operative Complaint, making findings of fact and
                                                                9 conclusions of law. [Doc. 97]
                                                               10        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
                                                               11 judgment be entered in the City's favor on each and all of Plaintiff's Claims, and that
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Plaintiff take nothing in this action. This Court FURTHER ORDERS that the City is
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 the prevailing party entitled to costs under Federal Rule of Civil Procedure 54, taxed
                                Attorneys at Law




                                                               14 in a sum to be determined.
                                                               15
                                                               16
                                                               17 Dated: July 20, 2020              By:
                                                                                                                  The Hon. James V. Selna
                                                               18                                                 United States District Court
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                              2               8:18-cv-01304 JVS (PJWx)
                                                                                                    FINAL JUDGMENT
                                                     Case 8:18-cv-01304-JVS-PJW Document 116 Filed 07/20/20 Page 3 of 4 Page ID #:6508
                                                                    File No. 1029-06

                                                                1                                 PROOF OF SERVICE
                                                                2                         SoCal Recovery v City of Costa Mesa
                                                                                          Case No. 8:18-CV-01304 JVS (PJWx)
                                                                3
                                                                    STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                4
                                                                         At the time of service, I was over 18 years of age and not a party to this
                                                                5 action. I am employed in the County of Orange, State of California. My business
                                                                  address is 18300 Von Karman Avenue, Suite 900, Irvine, CA 92612.
                                                                6
                                                                         On April 17, 2020, I served true copies of the following document(s)
                                                                7 described  as:
                                                                8                                  FINAL JUDGMENT
                                                                9         I served the documents on the interested parties in this action as follows:
                                                               10                          SEE ATTACHED SERVICE LIST
                                                               11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                  the document(s) with the Clerk of the Court by using the CM/ECF system.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Participants in the case who are registered CM/ECF users will be served by the
                                                                  CM/ECF system. Participants in the case who are not registered CM/ECF users will
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 be served by mail or by other means permitted by the court rules.
                                Attorneys at Law




                                                               14       I declare under penalty of perjury under the laws of the United States of
                                                                  America that the foregoing is true and correct and that I am employed in the office
                                                               15 of a member of the bar of this Court at whose direction the service was made.
                                                               16         Executed on April 17, 2020, at Irvine, California.
                                                               17
                                                               18                                                    /s/ Kristal Mauro
                                                                                                               Kristal Mauro
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                               1               8:18-cv-01304 JVS (PJWx)
                                                                                                   PROOF OF SERVICE
                                                     Case 8:18-cv-01304-JVS-PJW Document 116 Filed 07/20/20 Page 4 of 4 Page ID #:6509
                                                                    File No. 1029-06

                                                               1                                 SERVICE LIST
                                                                                       SoCal Recovery v City of Costa Mesa
                                                               2                       Case No. 8:18-CV-01304 JVS (PJWx)
                                                               3 ISAAC R. ZFATY                         Attorney's for Plaintiff,
                                                                 GARRETT M. PRYBYLO                     SoCal Recovery LLC
                                                               4 ZFATY | BURNS
                                                                 660 Newport Center Drive, Suite 470
                                                               5 Newport Beach, CA 92660
                                                                 irz@zfatyburns.com
                                                               6 gp@zfatyburns.com
                                                                 ah@zfatyburns.com
                                                               7 es@zfatyburns.com
                                                               8
                                                                  LAW OFFICE OF STEVEN G. POLIN         Attorney for Plaintiff,
                                                                9 Steven G. Polin                       SoCal Recovery LLC
                                                                  3034 Tennyson Street, NW
                                                               10 Washington D.C. 200015
                                                                  spolin2@earthlink.net
                                                               11
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13
                                Attorneys at Law




                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                        2              8:18-cv-01304 JVS (PJWx)
                                                                                              PROOF OF SERVICE
